Citation Nr: 0601375	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
(major) shoulder instability, status post Bankart repair, on 
appeal from the initial award of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1993 to March 2001.

This appeal is from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran's claim is now under the 
original jurisdiction of the Nashville, Tennessee, RO.


FINDING OF FACT

The veteran has limitation of function of the right (major) 
shoulder due to pain with weight bearing and increased pain 
and fatigue with repetitive use that more nearly approximates 
limitation of motion to mid-way between the side and the half 
way between the side and shoulder level than it does 
limitation of motion to shoulder level.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating for 
right (major) shoulder instability, status post Bankart 
repair, are met from the effective date of service connection 
to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002.

VA notified the veteran of the information and evidence 
necessary to substantiate his claim in letters of April 2002 
and November 2004.  Together, these letters fully discharged 
the notice requirements in the VCAA and its implementing 
regulation.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA has obtained all of the information and evidence of which 
it had notice, which are VA records.  The veteran has denied 
any other source of pertinent evidence.  VA has examined the 
veteran in December 2002 and November 2004.  No further 
medical opinion is needed to decide the claim.  There has 
been no failure to obtain evidence of which VA could notify 
the veteran.  VA has discharged its duty to assist the 
veteran to prosecute his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (e) (2005).

II.  Higher Initial Rating

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO reviewed and adjudicated evidence initially and on 
several occasions during the pendency of the claim as 
evidence was acquired, effecting an increase in the initial 
disability rating from the effective date of service 
connection as a result of that adjudication.  Although this 
did not result in a staged rating, per se, the increase did 
result from the type of consideration undertaken in staging a 
rating.  Thus, the Board is not considering a staged rating 
in the first instance, and there is not potential for 
prejudice to the veteran in the Board's consideration of 
staging the rating in the instant appeal.

The Medical evidence of record comprises service medical 
records, VA treatment records from June to September 2001, 
and the reports of December 2002 and November 2004 VA 
compensation examination.  The veteran testified before a 
veterans law judge in a June 2004 hearing.

The veteran had right shoulder surgery in service in 
September 2000 to repair a condition that caused right 
shoulder laxity and recurrent dislocation.  The residual 
condition is functionally disabling pain.  It is rated based 
those functional impairments applying the criteria for 
limitation of motion of the shoulder.  Given that x-ray 
evidence shows an essentially normal shoulder skeletal 
structure, none of the other diagnostic codes for the 
shoulder provide a better analogy to the veteran's condition.  
See 38 C.F.R. § 4.20 (2005).

Limitation of motion of the majore shoulder, i.e., the 
shoulder of the dominant arm, is rated 20 percent disabling 
when the arm can be lifted only to shoulder level, 30 percent 
disabling when it cannot be lifted above midway between the 
side and the shoulder, and 40 percent disabling when it 
cannot be lifted above 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  When rating limitation 
of motion of joints and the limbs they control, pain, pain on 
motion or with repetitive motion, increased pain with weight 
bearing, weakness , excess fatigability, incoordination, 
reduced motion with repetitive use, and other similar 
phenomena that impair the function of the part must be 
considered to make an accurate disability rating.  38 C.F.R. 
§§ 4.40, 4.45 (2005).

In July 2001 the VA primary care clinic referred the veteran 
to physical therapy for shoulder strengthening post-Bankart 
procedure.  He has grossly normal range of motion, but was 
instructed not to do heavy lifting over head.  In September 
2001 the physical therapy clinic again instructed him to 
avoid heavy lifting overhead.

The specific medical instruction to abstain from use of the 
arm for weight bearing overhead renders the effective range 
of motion of the shoulder analogous to any other shoulder 
that has its range of motion limited to no higher than 
shoulder level.  Upon consideration of the regulations 
addressing functional impairment, such impairment warrants a 
20 percent rating under Diagnostic Code 5201.

On VA examination in December 2002 the examiner noted the 
veteran's report of right shoulder pain, apprehension about 
possible repeat dislocation, and significant restriction of 
what he can do with his right arm.  Examination revealed 
flexion to 150 degrees and abduction to 160 degrees.  The 
examiner noted increased pain with repetitive use, but the 
examiner did not report how much more pain, the further 
extent of limitation of motion, endurance, coordination, or 
other impairments resulting from repetitive motion.

On examination in November 2004, the examiner found the 
veteran to have active flexion of 85 degrees and passive 
flexion of 110 degrees.  Active abduction was 75 degrees and 
passive abduction was 120 degrees.  The veteran had pain 
throughout the ranges of motion, and the passive motion 
beyond the active range caused severe discomfort.  The 
veteran had greatly increased pain with even minimal 
resistance, and after repetitive movement, the range of 
flexion reduced to about 25 degrees and of abduction to about 
35 degrees.

The examiner noted that the veteran reported constant pain, 
from which it is inferable that he does not experience flare-
ups.  Consequently, there is no basis to consider additional 
functional impairment during flare-ups.  Cf. DeLuca v. Brown, 
8 Vet. App. 202 (1995) (when musculoskeletal condition rated 
for limitation of motion experiences periodic flare-up of 
symptoms, VA examiner must opine on the probable additional 
limitation of motion during flare-ups).  The impression to be 
taken from the report is that the veteran has functional 
impairment greater than the degree of disability he would 
have if he could get active use of his shoulder through the 
range demonstrated when the examiner grasps his arm and moves 
it while he remains passive.

Weighing the two VA examination reports, the greater weight 
is given to the November 2004 report, because it includes 
information about the extent of impairment resulting from 
repetitive motion and weight bearing, where the December 2002 
report lacks that information.

The veteran testified about the pragmatic limits on the 
function of his right shoulder.  He reported that his work 
required occasional lifting, with which he needed help.  His 
testimony of being unable to reach forward to place an object 
such as a computer monitor on a desk because of right 
shoulder pain gives a good sense of the extent of his 
functional impairment.  He testified that he could not drive 
with his right hand raised to the steering wheel because of 
shoulder pain, and he could not walk with his right arm 
around his wife's shoulder although she is shorter than him.

Taking this evidence together, the total disability picture 
is of a right shoulder with a range of motion effectively to 
about shoulder level until it is taxed with repetitive use or 
load bearing.  When burdened with repetitive use or load 
bearing, the functional impairment more nearly approximates 
limitation to midway between the side and the shoulder.  
Correctly compensated for his actual functional impairment, a 
30 percent rating is warranted from the effective date of 
service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).

The veteran gave credible testimony that he experiences 
little actual impairment at work except when called upon 
occasionally to lift heavy objects.  The testimony indicates 
that he does not engage in the type of repetitive lifting 
against resistance that produced the 25 degree and 35 degree 
flexion and abduction found in the examination test setting.  
His demonstration on examination in June and September 2001 
and December 2002 that he has active motion that is actually 
well above shoulder height and nearly to shoulder height in 
November 2004 is persuasive that his functional impairment in 
the work setting, 38 C.F.R. §§ 4.2, 4.10 (2005), does not 
meet or more nearly approximate the criteria for a 40 percent 
rating.  See 38 C.F.R. § 4.7 (2005). 


ORDER

A 30 percent schedular rating for right (major) shoulder 
instability, status post Bankart repair, from the effective 
date of service connection is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


